DETAILED ACTION

Receipt is acknowledged of the amendment filed on October 4, 2021, which has been fully considered in this action.  Claim 7 has been amended, claims 17-20 canceled and claim 21 newly added.  Claims 1-16 and 21 remain in the application and an action on the merits follows.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 10, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over McConnell ‘383 in view of Noble ‘274.
McConnell ‘383 discloses an agricultural irrigation system comprising a water supply pipe 61 couplable to a water source; a wheeled support 68 carrying the pipe and displaceable .

Allowable Subject Matter
Claims 1-6 and 21 are allowed.
Claims 8, 9, 11, 13, 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance of claims 1-6:   The prior art did not teach or suggest a method of irrigating a field as claimed by the applicant, specifically a method comprising the steps of causing the system to reverse in a backward direction for a second reverse distance that is less than the first forward distance; and causing the system to readvance in the forward direction a third forward distance that is greater than the second reverse distance while dispersing water through the water nozzles, together in combination with the other claimed method steps of applicant’s invention.
The following is an examiner’s statement of reasons for allowance of claims 1-6:   The prior art did not teach or suggest an agricultural irrigation system as claimed by the applicant, specifically a system comprising a brace pivotally coupled to the wheeled support; a manifold carried by the brace; a water line fluidly coupling the water supply pipe and the manifold; and drop lines pendant from the manifold configured to disperse water therefrom, together in combination with the other claimed features of applicant’s invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see pages 7 and 8, filed October 4, 2021, with respect to the rejection(s) of claim(s) 7, 10 and 15 under 35 U.S.C 102(a)(1)  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 as being unpatentable over newly found reference McConnell ‘383 in view of Noble ‘274 as discussed above in paragraph 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/            Primary Examiner, Art Unit 3752